Filed 10/30/20 In re T.H. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                                    DIVISION FIVE

 In re T.H, a Person Coming Under                                B304334
 the Juvenile Court Law.
                                                                 (Los Angeles County
                                                                 Super. Ct. No. 19CCJP06994B)
 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

          Plaintiff and Respondent,

 v.

 G.H.,

          Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Marguerite D. Downing, Judge. Affirmed.
      Donna B. Kaiser, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Office of the County Counsel, Mary C. Wickham, County
Counsel, Kim Nemoy, Acting Assistant County Counsel, and
Navid Nakhjavani, Principal Deputy County Counsel, for
Plaintiff and Respondent.
       K.S. (Mother) lived with G.H. (Father) and their three-
year-old daughter, T.H. Mother’s other daughter, ten-year-old
Fatima, lived with her father, Saul. When Fatima was removed
from Saul’s care, she disclosed Father had physically abused
Mother. This allegation of domestic violence triggered a Los
Angeles County Department of Children and Family Services
(Department) investigation of T.H.’s welfare, one that ultimately
led to the filing of a dependency petition sustained by the juvenile
court. We are asked to decide whether the juvenile court
correctly assumed jurisdiction over T.H., removed her from
Father’s custody (placing her with Mother), and ordered Father
to participate in a domestic violence and counseling programs.

                         I. BACKGROUND
       In October 2019, the Los Angeles County Sheriff’s
Department executed a search warrant at the home of Mother’s
former partner, Saul. The deputies found firearms, drugs, and
drug paraphernalia. Because Fatima was present, a Department
social worker was called in.
       Fatima, born in 2008, is the child of Mother and Saul.
Mother and Saul separated when Fatima was about four years
old, and Fatima lived with Saul. Fatima said she visited Mother
“occasionally.” When the social worker asked Fatima where she
would like to stay if she could not stay with Saul, Fatima said she
would rather stay with an aunt than with Mother because
Mother’s partner—i.e., Father—made her uncomfortable.
       Fatima told the social worker that Father was “always
drinking beer” and telling her what to do. Mother would defend
Fatima when conflicts with Father arose, but this caused Mother
and Father to argue. Fatima reported that, on one occasion when
Mother and Father were arguing in another room, Fatima heard
a “thud” and someone trying to open the door. When the door
opened, Mother emerged with a “busted lip” and was bleeding.
Mother told Fatima she (Mother) hit herself with the door while


                                 2
trying to open it. Fatima said she checked the door for blood or
other marks and found none, so she “knew” Mother was lying.
       A Department social worker interviewed Mother and she
said she understood Fatima was not comfortable around Father
but she did not know why. Mother acknowledged she sometimes
argued with Father, but she claimed the arguments never
became physical. She specifically denied Father ever hit her
causing an injury to her lip. Mother said she suspected influence
from Saul’s family was the reason why Fatima was falsely
reporting domestic violence. Mother also claimed T.H.’s father
was not Father, but a man named Fernando.
       The Department filed a dependency petition alleging T.H.
came within the jurisdiction of the juvenile court under Welfare
and Institutions Code1 section 300, subdivision (a) (substantial
risk of serious physical harm inflicted nonaccidentally by a child’s
parent) and subdivision (b) (substantial risk of serious physical
harm). The petition alleged Mother and Father engaged in a
violent physical altercation in T.H.’s home (the episode in which
Mother’s lip was injured) and Father’s violent conduct
endangered T.H.’s physical health and safety.2
       At an initial detention hearing, the juvenile court ordered
T.H. released to Mother under the Department’s supervision. A
few weeks after the detention hearing, Mother and Father
informed the Department that Father in fact is T.H.’s biological
father. Father also indicated, contrary to Mother’s earlier
statement, that he lived with Mother and T.H. before the juvenile
court ordered the parents to have no contact. Mother explained

1
     Undesignated statutory references that follow are to the
Welfare and Institutions Code.
2
       The Department alleged Fatima came within the juvenile
court’s jurisdiction on the same grounds and based on the
conditions in Saul’s home. Allegations concerning Fatima are not
at issue in this appeal.


                                 3
she lied about T.H.’s paternity because she did not want to
involve Father in the case and because she feared losing custody
of T.H. Father said he denied paternity of T.H. because “he did
not want to get involved in the matter” and he deferred to
Mother’s decision not to disclose his identity as T.H.’s father.
Mother continued to deny any violence had occurred between her
and Father.
       In a follow-up interview with a Department social worker,
Fatima described the domestic violence episode alleged in the
dependency petition in more detail. She said it occurred about a
year earlier, around November 2018. Fatima was in the living
room watching television when Mother went into a bedroom.
T.H., who was about two years old at the time, followed Mother.
Fatima heard “angry whispering” and then a “thud.” Mother
came out of the room with a bloody lower lip, which she cleaned
with a paper towel and then tried to cover with a bandage.
Mother told Fatima she hurt herself on the door, which was
difficult to open because of “a water bump on the floor.” Fatima
checked the floor, however, and found no bump. Fatima told the
social worker she believed Father threw Mother against the door.
Fatima also said she told a paternal aunt about the incident, but
the appellate record is not clear as to when Fatima made that
disclosure.
       In interviewing others, the Department learned Mother
and Father’s past relationships had also involved physical
violence. Saul told a Department social worker that Mother
called the police about six years earlier when he threw a cup of
water at her and pushed her to “get her off [him].” (Mother
recalled “pushing and pulling” with Saul, but nothing else.)
Fatima’s paternal aunt said Mother left a mark on Saul’s face
during a fight. Father reported Mother told him Saul hurt her in
the past, but Father did not know any details; Father believed
Mother was “escaping from those problems” when she left Saul.
As for Father, another of Fatima’s paternal aunts reported his


                                4
former partner told another family member that Father used to
“push and shove” her.
      At the combined jurisdiction and disposition hearing, the
juvenile court found dependency jurisdiction over T.H. was
warranted. The court recognized Mother and Father denied
domestic violence between them, but the court believed Mother
was not credible, pointing to her conceded lie about T.H.’s
parentage. The juvenile court ordered T.H. removed from Father
because he was “in denial” about the incident Fatima witnessed
and because there may have been other instances of domestic
violence (since Fatima was not always in the house). The
juvenile court placed T.H. with Mother under the Department’s
supervision, with Father to have visits monitored by someone
other than Mother. Father was ordered, over his objection, to
participate in a 52-week certified batterer intervention program,
parenting classes, and individual counseling.
      Father noticed an appeal and challenges the jurisdiction
finding, the removal order, and his court-ordered case plan.

                          II. DISCUSSION
      Father contends Fatima’s account of Mother’s bloody lip is
not substantial evidence he struck Mother and, even if it were, an
isolated instance of domestic violence still cannot support the
juvenile court’s jurisdiction finding. But Fatima gave a
consistent and detailed report to Department social workers and
the parents’ credibility was diminished by their dishonesty about
Father’s parentage. The juvenile court’s decision to assume
jurisdiction over T.H. is accordingly supported by substantial
evidence on this record.
      Father’s involvement in domestic violence and lack of
forthrightness with the Department similarly support the
juvenile court’s conclusion that there were no reasonable means
to protect T.H. without removing her from his physical custody.
Father and Mother’s lack of cooperation, in particular,


                                5
distinguish this case from others in which removal was not
warranted despite more severe domestic violence. Father’s court-
ordered case plan is also fully justified. There is no reason to
believe only the most violent domestic abusers will benefit from
the programs the juvenile court ordered.

      A.      Substantial Evidence Supports the Jurisdiction
              Finding
        The juvenile court exercised dependency jurisdiction over
T.H. under section 300, subdivisions (a) and (b). Because
substantial evidence supports the juvenile court’s jurisdiction
finding under section 300, subdivision (b), we need not consider
Father’s challenge to the juvenile court’s finding under section
300, subdivision (a). (In re I.J. (2013) 56 Cal.4th 766, 773
[“‘When a dependency petition alleges multiple grounds for its
assertion that a minor comes within the dependency court’s
jurisdiction, a reviewing court can affirm the juvenile court’s
finding of jurisdiction over the minor if any one of the statutory
bases for jurisdiction that are enumerated in the petition is
supported by substantial evidence. In such a case, the reviewing
court need not consider whether any or all of the other alleged
statutory grounds for jurisdiction are supported by the evidence’”]
(I.J.).)
        “Section 300, subdivision (b)(1), authorizes a juvenile court
to exercise dependency jurisdiction over a child if the ‘child has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness, as a result of the failure or
inability of his or her parent . . . to adequately supervise or
protect the child, or . . . by the inability of the parent . . . to
provide regular care for the child due to the parent’s . . . mental
illness, developmental disability, or substance abuse.’ (§ 300,
subd. (b)(1).)” (In re L.W. (2019) 32 Cal.App.5th 840, 848.)
Section 300, subdivision (b)(1) “does not require that a child



                                 6
actually be abused or neglected before the juvenile court can
assume jurisdiction.” (I.J., supra, 56 Cal.4th at 773.)
      We review the juvenile court’s jurisdiction findings for
substantial evidence. (In re R.T. (2017) 3 Cal.5th 622, 633.) We
draw all reasonable inferences from the evidence to support the
findings and we review the record in the light most favorable to
the court’s determinations. (Ibid.)
      Father contends Fatima’s account of the incident in which
Mother’s lip was injured amounts to no more than a “guess”
about what happened in another room. That, however,
understates Fatima’s rather detailed recollection of what
occurred and disregards proper inferences that can be drawn
from Fatima’s own contemporaneous efforts to discover what
caused Mother’s injured lip.
      Fatima said she heard “angry whispering” and then a thud.
That the angry whispering preceded the thud is good reason to
disbelieve Mother’s claim to have injured her lip by hitting
herself with the door when it stuck while she was opening it.
Further, when Mother gave that explanation to Fatima at the
time when the injury occurred, Fatima checked for physical
evidence to corroborate Mother’s account (a bump on the floor or
blood on the door) and found none.
      Father nevertheless argues the juvenile court was wrong to
believe Father caused Mother’s injury because “the victim of such
a hit would normally cry out or yell or do both.” That, however, is
speculation—Father adduces no evidence that this is what
“normally” would happen, and even if there were such evidence,
this case still may not be one that falls into the supposed normal
pattern. Fatima consistently described what she heard and
subsequently saw (see People v. Brooks (2017) 3 Cal.5th 1, 57
[“‘Substantial evidence includes circumstantial evidence and any
reasonable inferences drawn from that evidence’”]) and the
credibility of the parents’ innocent explanations for what



                                7
occurred were undermined by their acknowledged untruths on
other matters.
       Father further argues, relying on In re Daisy H. (2011) 192
Cal.App.4th 713, that even if he did hit Mother there is no
evidence this isolated incident placed T.H. at risk of harm. (Id. at
717 [“Physical violence between a child’s parents may support the
exercise of jurisdiction under section 300, subdivision (b) but only
if there is evidence that the violence is ongoing or likely to
continue and that it directly harmed the child physically or
placed the child at risk of physical harm”].) Accepting for
argument’s sake the proposition that a jurisdiction finding cannot
be based on a single episode of endangering conduct without
evidence that such conduct is likely to reoccur, there is
substantial evidence that the domestic violence between the
parents here was likely to continue. Mother, Saul, and Saul’s
relatives all recounted at least one physical altercation between
Mother and Saul, and one of Saul’s relatives reported an account
of pushing and shoving in Father’s last relationship. This
history, combined with Mother and Father’s denial of the incident
and initial efforts to impede the Department’s investigation, meet
the In re Daisy H. standard.3 (See, e.g., In re T.V. (2013) 217
Cal.App.4th 126, 133 [“A parent’s past conduct is a good predictor
of future behavior”].)



3
      T.H. herself was not injured, but this does not undermine
the juvenile court’s finding that the violence in her presence put
her at risk. According to Fatima, T.H. followed Mother into the
bedroom immediately before Fatima heard the argument and the
thud. A Department social worker also observed T.H. was
bonded to Mother and “follow[ed] her around.” It is well
established that domestic violence between adults poses a risk of
harm to children like T.H. (In re E.B. (2010) 184 Cal.App.4th
568, 576, disapproved on another ground by Conservatorship of
O.B. (2020) 9 Cal.5th 989.)


                                 8
      B.     Substantial Evidence Supports the Order Removing
             T.H. from Father’s Custody and Placing Her with
             Mother
       Under section 361, subdivision (c)(1), a dependent child
may not be removed from the custody of a parent with whom the
child resides unless the juvenile court finds by clear and
convincing evidence “[t]here is or would be a substantial danger
to the physical health, safety, protection, or physical or emotional
well-being of the minor if the minor were returned home, and
there are no reasonable means by which the minor’s physical
health can be protected without removing the minor from the
minor’s parent’s . . . physical custody.” (§ 361, subd. (c)(1).) “‘The
parent need not be dangerous and the minor need not have been
actually harmed before removal is appropriate. The focus of the
statute is on averting harm to the child.’ [Citation.] The court
may consider a parent’s past conduct as well as present
circumstances. [Citation.]” (In re N.M. (2011) 197 Cal.App.4th
159, 169-170.) We review a removal order for substantial
evidence. (In re V.L. (2020) 54 Cal.App.5th 147, 154; see also
Conservatorship of O.B., supra, 9 Cal.5th at 1011.)
       Relying on In re Basilio T. (1992) 4 Cal.App.4th 155
(Basilio T.), Father contends removal of T.H. from his custody
was unwarranted because there was no evidence of
“extreme . . . parental abuse or neglect.” (Basilio T., supra, at
171.) In Basilio T., police responded to two instances of domestic
violence between the parents in two months. (Id. at 160.) In one
instance, the father struck the mother; in the other instance, he
assaulted her with a knife. (Ibid.) The Court of Appeal affirmed
a jurisdiction finding based on these incidents, but it reversed an
order removing the children from the parents’ custody. (Id. at
169.) It reasoned that although “these incidents presumably
occurred in or near the minors’ presence, it is significant that
neither incident directly affected either minor physically, i.e., the
adults were fighting with each other and not directing their


                                  9
anger at the minors or abusing them.” (Id. at 171.) The Court of
Appeal also emphasized that less drastic alternatives to removal
were available because the parents were “active in seeking
couples counseling and in-home supportive services.” (Id. at 172.)
       That Father did not wield a knife against Mother does not
preclude a finding that his hitting or shoving Mother in the
presence of T.H. presented a substantial danger to T.H.’s safety.4
The juvenile court properly relied on the violence described by
Fatima, plus Mother and Father’s history of violence with former
partners, to conclude the requisite substantial danger to T.H. was
present. That Mother did not call for help or tell anyone when
Father injured her lip does not mitigate the risk to T.H. To the
contrary, Mother’s failure to seek help, both parents’ initial
denial of Father’s paternity, and both parents’ continuing denial
of the abuse underscore the insufficiency of alternatives to
removal; unlike the parents in Basilio T., nothing in the record
indicates Mother or Father were actively seeking services to
address their domestic violence issues. (See, e.g., In re Maria R.
(2010) 185 Cal.App.4th 48, 71 [parent’s refusal to cooperate with
child welfare agency and denial that children were at risk of
harm supported removal], disapproved on another ground by I.J.,
supra, 56 Cal.4th 766.)


4
       The standard for removal under section 361, subdivision
(c)(1) “has changed significantly since Basilio T. was decided. At
that time, . . . section 361 allowed removal only if there was ‘a
substantial danger to the physical health of the minor . . . .’
(Welf. & Inst. Code, former § 361, subd. (b)(1), Stats.1990, ch.
182, § 7, p. 1307.) Since then, however, the subdivision has been
amended (Stats. 1996, ch. 1084, § 4, p. 7606; Stats. 1996, ch.
1139, § 8.5, p. 8145) so that it now allows removal if there is ‘a
substantial danger to the physical health, safety, protection, or
physical or emotional well-being of the minor . . . .’ (Welf. & Inst.
Code, § 361, subd. (c)(1), italics added.)” (In re J.S. (2014) 228
Cal.App.4th 1483, 1493-1494.)


                                 10
       Father additionally seeks reversal of the removal order
because the juvenile court did not “make a determination as to
whether reasonable efforts were made to prevent or to eliminate
the need for removal of the minor from his or her home” and
“state the facts on which the decision to remove the minor is
based.” (§ 361, subd. (e).) The latter assignment of error is
forfeited and the former is harmless at most.
       Father did not object below to the absence of a statement of
reasons for removing T.H. from his care—an easily corrected
error. The point is therefore forfeited. (In re S.B. (2004) 32
Cal.4th 1287, 1293 [“[A] reviewing court ordinarily will not
consider a challenge to a ruling if an objection could have been
but was not made in the trial court”]; In re S.C. (2006) 138
Cal.App.4th 396, 406.)
       As for alternatives to removal, the juvenile court made the
requisite finding, but only did so expressly in a boilerplate
minute order. Assuming this was error, the error was harmless.
(See, e.g., In re Jason L. (1990) 222 Cal.App.3d 1206, 1218 [the
juvenile court’s failure to make such findings “will be deemed
harmless where ‘it is not reasonably probable such finding, if
made, would have been in favor of continued parental custody’”].)
       As Father recognizes, his and Mother’s lies about his
relationship to T.H. were “not helpful.” The juvenile court found
Fatima more credible than Mother and Father and stressed that,
“based on [the] parents’ lack of honesty, . . . the only way the
court ensures that there are no subsequent incidents of [domestic
violence] or [sic] that [Father] be removed from the home.”
(Emphasis ours.) That is correct in our estimation: the efficacy of
the alternatives Father raises on appeal (frequent social worker
visits and couples counseling) still require a baseline of honesty
and good-faith cooperation that the juvenile court found—with
good reason—to be lacking. Had the juvenile court made a more
detailed reasonable efforts finding, it is not reasonably probable
it would have been in Father’s favor.


                                11
      C.      The Order Compelling Father to Participate in a
              Domestic Violence Program Was Not an Abuse of
              Discretion
       “If a child is adjudged a dependent child of the court on the
ground that the child is a person described by Section 300, the
court may make any and all reasonable orders for the care,
supervision, custody, conduct, maintenance, and support of the
child, including medical treatment, subject to further order of the
court.” (§ 362, subd. (a).) In this case, because T.H. remained
with a current custodial parent (i.e., Mother), the juvenile court
had discretion to order enhancement services for Father. (In re
Destiny D. (2017) 15 Cal.App.5th 197, 213 [“An order for
enhancement services is subject to the court’s discretion”].)
       Father contends the juvenile court abused its discretion by
ordering him to participate in a 52-week domestic violence
intervention program, parenting classes, and individual
counseling when these were, in his view, not necessary. His
argument rests on his view that the injury he inflicted on Mother
was an isolated incident and “relatively minor compared to the
domestic violence found in most dependency cases.” Both
assertions are unconvincing. Even if this was the first episode of
domestic violence between Mother and Father, there is no good
reason to believe it would be the last if nothing were to change.
And even if a “busted lip” is a “relatively minor” injury, even
relatively minor injuries between parents sharing custody of a
child should be avoided. The juvenile court’s case plan for Father
was far from an abuse of its discretion. (In re A.L. (2010) 188
Cal.App.4th 138, 145-146.)




                                12
                         DISPOSITION
     The juvenile court’s orders are affirmed.


   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                     BAKER, Acting P. J.

We concur:



     MOOR, J.



     KIM, J.




                               13